Title: To George Washington from John Carlyle, 1 September 1758
From: Carlyle, John
To: Washington, George



Dr Sir
Alexandria Sept. 1t 1758

   I Wrote you about Eight days Ago to the Care of Lut. Smith Also Two days Ago Another Letter Inclosing You Severall from Mr Pattinson, Knight & Jno. Alton Wch Suppose You have recd & to which desire to be referr’d. Yours of the 27 Augt Is Now before Me & In answer I have not recd one Letter for You or Myself Since the Last I Sent You Six weeks Ago from Mr Rd Washington[.] When I doe Shall Send them forward Immediatly[.] I owed Mr Washington Abt Sixteen pds & I recd from Mr Meldrum Abt ⟨illegible⟩enty five Which With Yr Money I remitted

him In one bill of 93£ by Two Ships of this Fleet[.] I Shall by Sum Oppertunity Write to Mr Lewis If the Goods Comes Up their to Immediatly Send them Over to Caves Warehouse & to Acquaint Me therewith & I Will Send for them, We have Very little Intercourse With York they may Lay their Twelve Months before an Oppertunity May offer of Your Getting them If A Vessell is Not directed to Call for them on purpose[.] had they been Landed At Either Hampton or Norfolk We have Oppertunity’s Weekly—We have Occation to Send our Schooner down to Norfolk Soon & If I donot have Sum Acct Abt them before Will direct the Captain to Call for them.
I Answerd Mr Simons Letter & Sent it Open to You In my Letter Abt Ten days Ago.
We doubt not Long before this you have Rejoyced On the News of Cape Brittoon being In our hands & With So Small A Loss The Good Effects from it may be to keep the French at home to Gaurd their own Country & Inable Genl Abercumby to make Another & more Successfull Attempt & If you cou’d once gett out We are Still In hopes the Ohio Will fall an Easey Pray to You (Which God Grant).
I am Extream Sorry for our Loss in Capt. Bullen he was the Indian I had the greatest Opinion of for his Truth to English Nation.
On Your return from Rays Town or When it Suits Your Time the favour of A Letter Shall be Gratefully Esteemed—Mrs Carlyle Mr Dalton & All Yr Friends here Joyn in Good Wishes & Am Dr Sir Yr Very Affectionet Hble Servant

John Carlyle


P.S. I have made free to put A Letter Under Yr Cover for Mr Ramsay, Which Please Send him If he’s Not at Ft Cumberland by A specill Messinger the Expence of Which he’l readily pay—Yrs &c.


J:C.

It is Extream Wett Weather & Burriss In his Shirt I recolected I had the Suit of Cloaths that was At Williamsburg I therefor Lett him have them to Carrey Up & Deliver to You.

